Citation Nr: 0213597	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from July 1944 to May 1946 and who died in 
June 1978, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In March 
2001, the Board returned the case to the RO for additional 
development.  That development having been accomplished, the 
case was returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all obtainable relevant 
evidence has been obtained by the RO.

2.  The veteran's death certificate shows he died in June 
1978 of an immediate cause of death listed as myocardial 
infarction, which was due to or as a consequence of coronary 
artery occlusion, that was due to or as a consequence of 
coronary artery atherosclerosis.  

3.  During the veteran's lifetime, service connection had 
been established for a gunshot wound scar of the chest, 
evaluated as 20 percent disabling.  

4.  Cardiovascular disease was not manifested during service 
or for many years following separation from service.

5.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the July 
1999 rating decision, the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the current appeal, have notified the appellant of the 
evidence considered, the pertinent laws and regulations and 
the reasons the claim was denied.  In addition, the Board's 
March 2001 remand decision and the April 2001 letter from the 
RO to the appellant had served to inform the appellant of the 
division of responsibilities and obligations between her and 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Lastly, the Supplemental Statement of the Case dated in June 
2002 specifically informed the appellant of the provisions of 
the VCAA and what the VA's responsibilities to assist were 
under that Act.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were already associated 
with the claims file, and there does not appear to be any VA 
or private medical records to be obtained.  In addition, one 
of the purposes of the Board's March 2001 remand decision was 
to have the RO inform the appellant of the evidence necessary 
to support her claim and in particular, afford her the 
opportunity to submit statements and records from physicians 
who reportedly suggested a relationship between the veteran's 
death and his service-connected disability.  The appellant 
was also to be informed that the RO would assist her in 
obtaining that information provided she completed and 
returned an authorization for release of records.  The 
appellant responded that all of the physicians who had 
treated the veteran were deceased and that she was unable to 
obtain any additional medical records.  Lastly, the appellant 
and her representative have not made the Board aware of any 
additional evidence that should be obtained prior to further 
appellate review or any assistance desired from the VA.  

Therefore, the record indicates that all relevant facts have 
been properly developed to the extent possible and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  As such, the VA has no 
outstanding duty to inform the appellant that any additional 
evidence or information is needed.  Moreover, as the record 
is complete, any further obligation under the VCAA for the VA 
to advise the appellant as to the division of 
responsibilities between the VA and the appellant in 
obtaining evidence appears to be moot.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
case is now ready for appellate review.

The appellant essentially contends that the veteran's 
service-connected disability, specifically the residuals of 
the gunshot wound the veteran sustained to his chest during 
World War II and which was evaluated 20 percent disabling at 
the time of his death, contributed to cause or hasten his 
death.  She has stated that physicians have told her that the 
gunshot wound to the veteran's chest was a contributory cause 
of his death, but essentially concedes that she is unable to 
obtain any evidence or statements from a physician to support 
this contention.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. §§ 1310 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.5,(a), 3.312 (2001).  A service-
connected disability is one that was contracted in the line 
of duty and was incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such as cardiovascular disease, when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The veteran's death will be 
considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is 
one which, singularly or jointly with some other condition, 
was the immediate or underlying cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b).  

As for the evidence for consideration, the veteran's service 
medical records contain no evidence of complaints, treatment 
or diagnosis of any cardiovascular disease.  Service medical 
records do show the veteran sustained a penetrating wound of 
the anterior chest wall in February 1945.  A chest X-ray 
taken in late February showed no evidence of pathology was 
visualized.  A report of a physical examination performed in 
May 1946 in connection with the veteran's separation from 
service showed the veteran's cardiovascular system was normal 
and his blood pressure was 134/70.  

A report of a VA examination performed in August 1948 shows 
that cardiovascular system evaluation a faint systolic murmur 
at the apex was heard, but examination was otherwise normal.  
Following the examination no cardiovascular diagnosis was 
recorded.  

The veteran's certificate of death shows he died in June 1978 
of an immediate cause of death of myocardial infarction, 
which was due to or as a consequence of coronary artery 
occlusion, which was due to or as a consequence of coronary 
artery atherosclerosis.  

In the appellant's Notice of Disagreement and Substantive 
Appeal the appellant essentially related that physicians had 
informed her that the veteran's death was due to a service-
connected condition or that it was the contributory cause of 
his death.

In a March 2001 statement, the veteran's son related his 
understanding of the circumstances surrounding his father's 
combat injury.  He recalled his observation of the scar from 
that wound and offered his opinion that it was deep enough 
that serious damage had been done to his chest muscles, 
including those directly over his heart.  The veteran's son 
concluded by stating that he believed the veteran's sudden 
and premature passing at age 55 years of age was the result 
of the wound he received while serving his country.

Submitted by the appellant were photographs of a Bible, a 
Purple Heart Medal, and a photograph presumably of the 
veteran.

A statement from a service comrade indicated that he had 
known the veteran for more than 40 years and recalled that 
both had been involved in the Battle of the Bulge in 1944.  
He recalled seeing scars left from the wound the veteran 
sustained.  He stated that if the wound had been 1 or 2 
inches deeper, the bullet would probably have pierced his 
heart.  

A March 2001 statement from the appellant related that 
physicians who had treated the veteran were all deceased and 
that she was unable to obtain any additional medical records.  

Based on this record, it is clear that the veteran died from 
cardiovascular disease.  However, service medical records 
contain no evidence of cardiovascular disease and there is no 
evidence associated with the claims file which demonstrates 
that cardiovascular disease was manifested within one year of 
the veteran's separation from service.  While the appellant 
has asserted that the veteran's service-connected gunshot 
wound played a role in causing or contributing to the 
veteran's death, there is no medical evidence of record which 
supports this contention.  

The Board would observe that service medical records do not 
document that the wound the veteran sustained involved more 
of the musculature of the chest, and service medical records 
do not demonstrate that the veteran's heart was in any way 
damaged.  The appellant was afforded an opportunity to submit 
medical evidence from the physicians who reportedly informed 
her that his service-connected disability was involved in 
causing or contributing to the veterans' death, but was not 
able to obtain any supporting medical records, documentation 
or opinion.  

The question of whether the veteran's service-connected 
disability played any role in causing his death is clearly a 
medical question that neither the appellant, her son, the RO 
or the Board is competent to answer.  In the absence of 
medical evidence which documents that cardiovascular disease 
was manifested during service or within one year of 
separation from service, or that the veteran's service-
connected disability played a role in causing the veteran's 
cardiovascular disease, or in some other way causing or 
contributing to his death, the Board must deny the 
appellant's claim.  Accordingly, the Board concludes that 
service connection for the cause of the veteran's death is 
not established.

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

